DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A magnetic memory cell comprising” in line 1 is suggested to be changed to “A magnetic memory cell, comprising” for clarity. The text “a second sub-layer comprising second ferromagnetic material” in line 7 is suggested to be changed to “a second sub-layer comprising a second ferromagnetic material” for clarity. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  a letter “i” is recited after the period in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiokawa (US 2020/0278403).
Regarding claim 1, Shiokawa discloses, in FIG. 3 and in related text, a magnetic memory cell comprising: 
a first electrode (50); 
a multi-magnet free magnetic layer comprising 
a first sub-layer (11) comprising a first ferromagnetic material (CoFeB), the first sub-layer in direct contact with the first electrode; 
a second sub-layer (13) comprising second ferromagnetic material (CoFeB); 
a third sub-layer (12) between the first sub-layer and the second sub-layer comprising a magnetic coupling material (MgO); 
a reference magnetic layer (30) over the multi-magnet free magnetic layer; and 
a second electrode (80 in FIG. 10) over the reference magnetic layer on a side of the reference magnetic layer opposite the multi-magnet free magnetic layer (see Shiokawa, [0042]-[0044], [0046], [0051], [0084], [0086], [0121], [0124], [0127]).

Here, Shiokawa discloses a structure including the first sub-layer (11) comprising the first ferromagnetic material CoFeB interfacing on one side with a MgO layer (12), and the second sub-layer (13) comprising the second ferromagnetic material CoFeB interfacing on two sides with MgO layers (12 and 20). 
Since it’s the physical properties that the same ferromagnetic material has the same magnetic moment (see, for example, McHenry et al., MAGNETIC MOMENT AND MAGNETIZATION, Characterization of Materials, 2012 John Wiley & Sons, Inc., page 8), and interfacial anisotropy (energy per unit area) exists at CoFeB-MgO interface (see, for example, Ikeda et al., A perpendicular-anisotropy CoFeB–MgO magnetic tunnel junction, NATURE MATERIALS, VOL 9, SEPTEMBER 2010, Abstract, pp. 722-723), while the second ferromagnetic material CoFeB of the second sub-layer (13) has twice the interface area with MgO than the first ferromagnetic material CoFeB of the second sub-layer (11), the structure of Shiokawa inherently discloses the functional limitation “a first ferromagnetic material having a first magnetic stability; second ferromagnetic material having a second magnetic stability greater than the first magnetic stability” of apparatus claim 1. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also, MPEP § 2114 (I). Note that the term “magnetic stability” is considered as a product of magnetic moment and anisotropy. See, for example, page 4 of the specification of the instant application. 
Regarding claim 4, Shiokawa discloses wherein the first ferromagnetic material (CoFeB) and the second ferromagnetic material (CoFeB) are the same (see discussion on claim 1 above).
Regarding claim 5, Shiokawa discloses wherein the first ferromagnetic material (CoFeB) and the second ferromagnetic material (CoFeB) comprise iron and at least one of cobalt or boron (see discussion on claim 1 above).
Regarding claim 6, Shiokawa discloses wherein the first sub-layer (11) has a first thickness (2 nm) and the second sub-layer (13) has a second thickness (3 nm) greater than the first thickness (see Shiokawa, [0047]).
Regarding claim 7, Shiokawa discloses wherein the first thickness (2 nm) is less than 3 nm (see Shiokawa, [0047]).
Regarding claim 8, Shiokawa discloses wherein the first thickness (2 nm) is from 1 nm to 2 nm (see Shiokawa, [0047]).
Regarding claim 9, Shiokawa discloses wherein the second thickness (3 nm) is greater than the first thickness (2 nm) (see Shiokawa, [0047]).
Regarding claim 10, Shiokawa discloses wherein the multi-magnet free magnetic layer is from 2.5 nm to 6 nm thick (see Shiokawa, [0047], [0055]: first sub-layer 11 has a thickness of 2 nm, second sub-layer 13 has a thickness of 3 nm, third sub-layer 12 has a thickness of 0.5 nm).
Regarding claim 11, Shiokawa discloses wherein the third sub-layer (12) comprises magnesium and oxygen (see discussion on claim 1 above).
Regarding claim 12, Shiokawa discloses wherein the third sub-layer (12) has a third thickness of less than 1 nm (see Shiokawa, [0055]).
Regarding claim 13, Shiokawa discloses herein the reference magnetic layer (30) comprises a permanent magnet comprising iron and one or more of cobalt and boron (see Shiokawa, [0084], [0087]).
Regarding claim 14, Shiokawa discloses a tunnel barrier layer (20) comprising magnesium and oxygen, the tunnel barrier layer in direct contact with the second sub- layer (13) of the multi-magnet free magnetic layer on a side of the second sub-layer opposite the third sub-layer (12) (see Shiokawa, FIG. 3, [0092]).
Regarding claim 20, Shiokawa discloses an integrated circuit device (300) comprising the magnetic memory cell (200) of claim 1 (see Shiokawa, FIG. 10, [0120]-[0129]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Manipatruni (US 2016/0042778).
Regarding claim 2, Shiokawa discloses the memory cell of claim 1.

Shiokawa does not explicitly disclose one or more of β phase Ta, β phase W, Pt, and Co.
Manipatruni teaches one or more of β phase Ta, β phase W, Pt, and Co (see Manipatruni, FIG. 2B, [0033]).
Shiokawa and Manipatruni are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Manipatruni because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include one or more of β phase Ta, β phase W, Pt, and Co, as taught by Manipatruni, in order to provide Giant Spin Hall Effect for producing high spin injection efficiency (see Manipatruni, [0019], [0033]).
Regarding claim 3, Shiokawa in view of Manipatruni teaches the memory cell of claim 2.
Manipatruni further teaches wherein the first electrode further comprises a second portion, and a third portion on opposing sides of the first portion, wherein the second portion and the third portion (at opposite ends of write electrode) comprise one or more of copper, aluminum, tantalum, and titanium (see Manipatruni, FIG. 2B, [0033]), with at least the same analogous prior art and field of endeavor statement and the same .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Park (US 2015/0171316).
Regarding claim 15, Shiokawa discloses the memory cell of claim 1.
Shiokawa does not explicitly disclose a synthetic antiferromagnet (SAF) layer over the reference magnetic layer.
Park teaches a synthetic antiferromagnet (SAF) layer (124) over the reference magnetic layer (114) (see Park, FIG. 1, [0029]-[0032]).
Shiokawa and Park are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include a synthetic antiferromagnet (SAF) layer over the reference magnetic layer, as taught by Park, in order to provide a fully perpendicular magnetization of pinned layers, with good thermal stability and lower damping constant (see Park, [0020], [0025]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Park, and further in view of Min (US 2019/0027680).
Regarding claim 16, Shiokawa in view of Park teaches the memory cell of claim 15.

Park does not explicitly teach a first magnetization direction, a second magnetization direction opposite the first magnetization direction.
Min teaches a first magnetization direction, a second magnetization direction opposite the first magnetization direction (see Min, [0049]).
Shiokawa and Min are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Min because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Shiokawa as already modified by Park, to include a first magnetization direction, a second magnetization direction opposite the first magnetization direction, as taught by Min, in order to provide a net magnetization (see Min, [0049]), and because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa in view of Lee (US 2014/0231941).
Regarding claim 17, Shiokawa discloses the memory cell of claim 1.

Shiokawa does not explicitly disclose wherein the first sub-layer comprises a plurality of alternating first and second layers, the first alternating layers comprising iron and one or more of cobalt and boron and the second alternating layers comprising one or more platinum, palladium, or iridium.
Lee teaches a ferromagnetic free layer includes a CoFeB layer, or a multi-layered structure with a first layer formed of Co and Fe alloy and a second layer of Pt or Pd alternately stacked (see Lee, [0067]). Thus Lee teaches wherein the first sub-layer comprises a plurality of alternating first and second layers, the first alternating layers comprising iron and one or more of cobalt and boron and the second alternating layers comprising one or more platinum, palladium, or iridium.
Shiokawa and Lee are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include wherein the first sub-layer comprises a plurality of alternating first and second layers, the first alternating layers comprising iron and one or more of cobalt and boron and the second alternating layers comprising one or more platinum, palladium, or iridium, because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Regarding claim 18, Shiokawa in view of Lee teaches the memory cell of claim 17.
Shiokawa discloses wherein a thickness of the first sub-layer (11) is 2 nm (see Shiokawa, [0047]).
Since Lee teaches wherein the first sub-layer comprises a plurality of alternating first and second layers, Lee together with Shiokawa teaches wherein a thickness of the first alternating layer and a thickness of the second alternating layer is from 0.05 nm to 0.3 nm (for example, 10 sets of alternating first and second layers yields to a thickness of the first alternating layer and a thickness of the second alternating layer together is 0.2 nm), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 17.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa, or alternatively, in view of Ikeda (Ikeda et al., A perpendicular-anisotropy CoFeB–MgO magnetic tunnel junction, NATURE MATERIALS, VOL 9, SEPTEMBER 2010).
Regarding claim 19, Shiokawa discloses the memory cell of claim 1.
Shiokawa does not explicitly disclose wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm.
However, it is well known in the art of magnetic memory devices that higher TMR ratio improves reading signal (see, for example, Bhatti et al., Spintronics based random access memory: a review, Materials Today d Volume 20, Number 9 d November 2017, page 541, cited in IDS filed by Applicant on 01/04/2019). That is, the TMR ratio is a result effective variable for varying. 

Additionally, Ikeda teaches a tunneling magneto resistance (TMR) of 124% (see Ikeda, p. 722). Thus Ikeda teaches wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm.
Shiokawa and Ikeda are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shiokawa with the features of Ikeda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shiokawa to include wherein a tunneling magneto resistance (TMR) of the multi-magnet free magnetic layer is at least 100% at a thickness of 13 nm, as taught by Ikeda, because the high TMR ratio provided by the CoFeB-MgO system (see Ikeda, p. 721).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811